Exhibit 10.131 AMENDMENT NO.1 TO CONTRACT CONCERNING THE PROPERTY AT: 24.23 ACRES OF VACANTLAND (APNs: 0620-223-04, -05, 06), TWENTYNINE PALMS, SAN BERNARDINO COUNTY, CALIFORNIA Purchaser and Seller have come to an agreement to extend: i.escrow closing date to on or before January 31, 2013"; and, ii.subject to Coronus Energy Corp. board of director approval date to on or beforeJanuary 24, 2013. DATED EFFECTIVE: December31, 2012 PURCHASER: JEFF THACHUCK [purchasers signature above/printed name below] CORONUS ENERGY CORP. SELLER: ALBERT J. CARNES [sellers signature above/printed name below] ALBERT J. CARNES
